Affirmed and Memorandum Majority                       Opinion      and    Memorandum
Concurring Opinion filed October 27, 2022.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-21-00128-CV

                          CITY OF HOUSTON, Appellant
                                             V.
                     JIMMIE LEE JONES JUNIOR, Appellee

              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1158605

                     MEMORANDUM MAJORITY OPINION

       In this interlocutory appeal,1 Appellant, City of Houston (the “City”),
appeals the denial of its motion for summary judgment contending that
governmental immunity shielded it from the lawsuit filed by Appellee, Jimmie Lee

       1
         This court has jurisdiction to consider an interlocutory appeal from the denial of a
summary judgment motion by a governmental unit seeking a dismissal based on governmental
immunity. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8); Oakbend Med. Ctr. v.
Martinez, 515 S.W.3d 536, 541 (Tex. App.—Houston [14th Dist.] 2017, no pet.).
Jones, Jr. (“Jones”). We affirm.

                                   BACKGROUND

      Shortly after midnight in May 2019, Sergeant Kim was driving his marked
patrol car in full uniform on Bissonnet Street. He allegedly observed a black sedan
driving without headlights approximately 150 to 200 yards ahead of him on
Bissonnet Street at the West Sam Houston tollway. Sergeant Kim decided to
initiate a traffic stop and focused on catching up to the sedan. When he looked up,
he saw that his traffic light was red.       Sergeant Kim then saw Jones’s car
approaching; he hit his brakes and turned his patrol car to the right in an effort to
avoid striking Jones, but he was unsuccessful.

      Jones sued the City in September 2020, and alleged that Sergeant Kim was
negligent in operating his patrol car “when he failed to use ordinary care by
various acts and omissions.” Appellant listed numerous acts and omissions and
further alleged that each of them “constitute[d] negligence and proximately caused
the [accident] and caused Plaintiff’s injuries and damages,” and that the City is
responsible for “the negligence of their agent, servant and/or employee pursuant to
[section 101.021 of] the Texas Tort Claims Act, vicarious liability and respondeat
superior because [Sergeant] Kim would be personally liable to Plaintiff according
to Texas Law.” A month later, the City filed an answer asserting, among other
things, governmental immunity from suit and liability and official immunity “to all
of Plaintiff’s claims.”

      In January 2021, the City filed a Traditional Motion for Final Summary
Judgment on Immunity, arguing the trial court lacked jurisdiction over Jones’s
claims because the City’s governmental immunity was not waived. In that regard,
the City contended that Sergeant Kim was protected by official immunity, which
preserved the City’s governmental immunity.           The City contended that it
                                         2
established that Sergeant Kim, at the time of the accident, acted within the scope of
his authority, performed a discretionary duty, and acted in good faith. As evidence
in support of its motion, the City attached Sergeant Kim’s and Lieutenant Chen’s
affidavits. Lieutenant Chen appears to have been Sergeant Kim’s supervisor at the
time.

        In February 2021, Jones filed a response to the City’s summary judgment
motion, arguing that the evidence he attached to his response raised a fact issue as
to whether Sergeant Kim was entitled to official immunity. Jones attached a
completed copy of the Texas Peace Officer’s Crash Report, the Houston Police
Department Crash Questionnaire Sergeant Kim filled out shortly after the accident,
and Sergeant Kim’s body camera video. He claimed this evidence contradicts the
affidavits provided by Sergeant Kim and Lieutenant Chen.

        About two weeks later, the City filed a Reply in Support of its Traditional
Motion for Final Summary Judgment on Immunity (1) asserting that Jones’s
evidence does not refute “the testimony of Sergeant Kim and Lieutenant Chen”;
and (2) requesting that the trial court dismiss Jones’s case for lack of jurisdiction.

        On March 2, 2021, the trial court held a hearing on the City’s motion for
summary judgment. The next day, the trial court signed an order denying the
City’s motion for summary judgment.            The City filed a timely notice of
interlocutory appeal.

                                      ANALYSIS

I.      Issue Presented

        The City presents the following issue on appeal: “Where the uncontroverted
evidence established that Sergeant Kim was performing a discretionary function,
within the scope of his authority, and in good faith, does the City of Houston retain

                                           3
its governmental immunity from suit?”

II.   Standard of Review

      Subject matter jurisdiction is necessary to a court’s authority to decide a
case. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993);
City of Houston v. Manning, No. 14-20-00051-CV, 2021 WL 1257295, at *4 (Tex.
App.—Houston [14th Dist.] Apr. 6, 2021, pet. denied) (mem. op.). A plaintiff
must allege facts affirmatively showing the trial court has subject matter
jurisdiction.   Tex. Air Control Bd., 852 S.W.2d at 446; Manning, 2021 WL
1257295, at *4. A party may challenge the lack of subject matter jurisdiction by a
plea to the jurisdiction or by other procedural vehicles, such as the motion for
summary judgment filed in this case. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d
547, 554 (Tex. 2000); Buzbee v. Clear Channel Outdoor, LLC, 616 S.W.3d 14, 21
(Tex. App.—Houston [14th Dist.] 2020, no pet.).            Because subject matter
jurisdiction is a question of law, we review the trial court’s ruling de novo. Tex.
Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004); Manning,
2021 WL 1257295, at *4.

      To obtain a traditional summary judgment based on a lack of subject matter
jurisdiction, a movant must produce evidence showing that no genuine issue of
material fact exists and that it is entitled to judgment as a matter of law. See Tex.
R. Civ. P. 166a(c); Town of Shady Shores v. Swanson, 590 S.W.3d 544, 551 (Tex.
2019). A nonmovant may raise a genuine issue of material fact by producing
“‘more than a scintilla of evidence establishing the existence of the challenged
element.’” Swanson, 590 S.W.3d at 551 (quoting Ford Motor Co. v. Ridgway, 135
S.W.3d 598, 600 (Tex. 2004)). While the City asserted immunity by way of a
traditional summary judgment motion, the applicable standards generally mirror
those governing review of an order denying a plea to the jurisdiction. Manning,

                                         4
2021 WL 1257295, at *4; see also Miranda, 133 S.W.3d at 228. A defendant’s
jurisdictional plea may challenge either the plaintiff’s pleadings or the existence of
jurisdictional facts. Miranda, 133 S.W.3d at 228; Manning, 2021 WL 1257295, at
*4.

       The City challenged the existence of jurisdictional facts; therefore, “we
consider relevant evidence submitted by the parties when necessary to resolve the
jurisdictional issues raised, as the trial court is required to do.” See Miranda, 133
S.W.3d at 227. “In both traditional summary judgment and plea to the jurisdiction
contexts, we take as true all evidence favorable to the nonmovant and indulge
every reasonable inference and resolve any doubts arising from such evidence in
the nonmovant’s favor.” Manning, 2021 WL 1257295, at *4; see also Miranda,
133 S.W.3d at 228. If the relevant evidence is undisputed or does not raise a fact
question on the jurisdictional issue, the trial court rules on the plea to the
jurisdiction as a matter of law. Miranda, 133 S.W.3d at 228; Manning, 2021 WL
1257295, at *4. If the evidence creates a fact question regarding the jurisdictional
issue, the trial court may not grant the plea, and the fact issue will be resolved by
the factfinder. Miranda, 133 S.W.3d at 227-28.

III.   Official Immunity

       The City argues in its sole issue that the trial court erred in denying its
summary judgment motion because the uncontroverted evidence established that
Sergeant Kim is protected by official immunity which in turn shields the City from
Jones’s claims.

       A.    Governing Law

       The City, as a municipality and political subdivision of the State, cannot be
vicariously liable for its employees’ acts unless its governmental immunity has


                                          5
been waived. Manning, 2021 WL 1257295, at *4; Gomez v. City of Houston, 587
S.W.3d 891, 896 (Tex. App.—Houston [14th Dist.] 2019, pet. denied) (en banc);
City of Pasadena v. Belle, 297 S.W.3d 525, 529 (Tex. App.—Houston [14th Dist.]
2009, no pet.). The parties here agree that the City’s immunity from suit and
liability is governed by section 101.021 of the Texas Tort Claims Act, which
provides in relevant part:

         A governmental unit in the state is liable for . . . property damage,
         personal injury, and death proximately caused by the wrongful act or
         omission or the negligence of an employee acting within his scope of
         employment if:
              (A) the property damage, personal injury, or death arises from
         the operation or use of a motor-driven vehicle or motor-driven
         equipment; and
               (B) the employee would be personally liable to the claimant
         according to Texas law. . . .
Tex. Civ. Prac. & Rem. Code Ann. § 101.021(1). There seems to be no dispute
that Jones’s claims arise from Sergeant Kim’s use of a motor vehicle and that
Sergeant Kim acted within the scope of his employment with the City when he was
following the black sedan to initiate a traffic stop.          Instead, the parties’
disagreement centers around whether Sergeant Kim “would be personally liable to
the claimant according to Texas law.” The City contends that Sergeant Kim is
protected by official immunity and therefore would not be personally liable to
Jones.

         Official immunity is an affirmative defense that protects a governmental
employee from personal liability and thereby preserves a governmental employer’s
governmental immunity from suit for vicarious liability. Tex. Dep’t of Pub. Safety
v. Bonilla, 481 S.W.3d 640, 642 (Tex. 2015) (per curiam).          A governmental
employee is entitled to official immunity for his good faith performance of


                                          6
discretionary duties within the scope of the employee’s authority. Id. at 642-43;
Gomez, 587 S.W.3d at 897. Because official immunity is an affirmative defense,
the burden rests on the City to establish all elements of that defense. Manning,
2021 WL 1257295, at *5; Gomez, 587 S.W.3d at 897. We first address whether
the City conclusively established that Sergeant Kim acted in good faith and thus
retained his official immunity because this question is dispositive of the City’s sole
issue.

         Good faith must be measured against a standard of objective reasonableness
without regard to the employee’s subjective state of mind. City of San Antonio v.
Riojas, 640 S.W.3d 534, 538 (Tex. 2022); Gomez, 587 S.W.3d at 897. To be
entitled to summary judgment, the City must carry its initial burden to prove
conclusively that a reasonably prudent police officer, under the same or similar
circumstances, could have believed his actions were justified based on the
information he had at the time. Telthorster v. Tennell, 92 S.W.3d 457, 465 (Tex.
2002); City of Lancaster v. Chambers, 883 S.W.2d 650, 656-57 (Tex. 1994). The
City does not have to prove that it would have been unreasonable not to take these
actions, or that all reasonably prudent officers would have taken the same actions.
See Riojas, 640 S.W.3d at 541; Telthorster, 92 S.W.3d at 465; Manning, 2021 WL
1257295, at *5.      Instead, the City must conclusively prove that a reasonably
prudent police officer, under the same or similar circumstances, might have
reached the same decision. See Telthorster, 92 S.W.3d at 465; Gomez, 587 S.W.3d
at 897.

         That Sergeant Kim “was negligent will not defeat good faith; this test of
good faith does not inquire into ‘what a reasonable person would have done,’ but
into ‘what a reasonable officer could have believed.’” See Telthorster, 92 S.W.3d
at 465 (quoting Wadewitz v. Montgomery, 951 S.W.2d 464, 467 n.1 (Tex. 1997)

                                          7
(emphasis added) (citing Chambers, 883 S.W.2d at 661 n.5)). The good faith
standard is analogous to an abuse of discretion standard protecting “‘all but the
plainly incompetent or those who knowingly violate the law.’” Riojas, 640 S.W.3d
at 540 (quoting Bonilla, 481 S.W.3d at 643 (quoting City of San Antonio v. Ytuarte,
229 S.W.3d 318, 321 (Tex. 2007) (per curiam) (quoting Chambers, 883 S.W.2d at
656, 657 n.7))).

      In high-speed chases or emergency responses, a police officer acts in good
faith if a reasonably prudent officer under the same or similar circumstances could
have believed that the need for the officer’s actions outweighed a clear risk of
harm to the public from his actions. Telthorster, 92 S.W.3d at 464-65. However,
“a particularized need-risk assessment is not required to establish good faith”
unless there is a high-speed pursuit, an emergency response, or a “risk to the
general public” akin to a high-speed pursuit or an emergency response. See Riojas,
640 S.W.3d at 540; see also Telthorster, 92 S.W.3d at 459, 464. Here, the parties
agree that this case does not involve a high-speed pursuit or an emergency
response. Therefore, to prove good faith, the City was required to establish that a
reasonably prudent officer, under the same or similar circumstances, could have
believed Sergeant Kim’s actions were justified based on the information he had at
the time. See Telthorster, 92 S.W.3d at 465.

      Only when it has been determined that the City met its initial summary-
judgment burden to conclusively prove Sergeant Kim’s good faith do we address
whether Jones’s evidence raises a genuine issue of material fact on the issue of
good faith. See Manning, 2021 WL 1257295, at *6; Gomez, 587 S.W.3d at 898.
To raise a fact issue, Jones as the nonmovant must do more than show that a
reasonably prudent police officer could have reached a different decision. See
Riojas, 640 S.W.3d at 542; Bonilla, 481 S.W.3d at 643. Rather, Jones must offer

                                        8
evidence that no reasonable police officer in Sergeant Kim’s position could have
believed that the facts were such that they justified his actions. Gomez, 587
S.W.3d at 897; see also Riojas, 640 S.W.3d at 542; Bonilla, 481 S.W.3d at 643.

       B.       Good Faith

       We thus turn first to the question of whether the City met its initial burden to
conclusively prove Sergeant Kim acted in good faith. In that regard, the City states
in its brief:

       To establish good faith in non-emergency circumstances like this case,
       the party asserting official immunity must show that a reasonably
       prudent officer, under the same or similar circumstances, could have
       believed that his conduct was justified based on the information he
       possessed when the conduct occurred. Here, both Sergeant Kim and
       Lieutenant Chen testified that a reasonably prudent officer under the
       same or similar circumstances could have believed that Sergeant
       Kim’s actions were justified, based upon what they knew at the time.
(citation omitted).      In his affidavit, Sergeant Kim described the events that
transpired before the accident as follows:

       3.       Shortly after midnight on May 24, 2019, I was in full uniform
                driving in a marked patrol vehicle. I was traveling west bound
                at 10200 Bissonnet. I observed a black sedan also traveling
                west bound driving without headlights under the overpass for
                the West Sam Houston tollway. The black sedan was
                approximately 150-200 yards ahead of me. He had already
                gone through the first light at the intersection of the tollway and
                Bissonnet, and was about to pass through the second. . . .
       4.       I exercised my individual judgment to initiate a traffic stop of
                the black sedan driving without headlights. It was past
                midnight and dark outside. Because it was dark, I understood
                that operating a motor vehicle without headlights was a moving
                violation. . . . Based upon my experience, at that time of the
                morning, I have found many times that those individuals are
                intoxicated or otherwise impaired. I have seen accidents
                resulting from motorists driving without headlights; I recall

                                             9
            taking statements from drivers who were involved in those
            accidents, over half of whom were injured in the collision.
      5.    The weather was cloudy, but the roads were dry. Traffic was
            moderate to light. It was early Friday morning, so the traffic
            was lighter than it would have been on a Saturday at the same
            time.
      6.    Because the sedan was nearly two intersections ahead of me, I
            was focused on catching up to it. I looked up and observed that
            my light was yellow. I was about to turn on my lights and siren
            to initiate the traffic stop, and actually started moving my hand
            to activate my emergency equipment. However, the cruiser I
            was in was not my normal patrol vehicle; it was a much newer
            model with controls in a slightly different configuration, which
            slowed my ability to activate the emergency equipment. Then I
            looked up and saw that my light was actually red. I saw
            plaintiff’s vehicle driving north bound on the West Sam
            Houston Tollway service road. I hit my brakes and turned my
            cruiser to the right to avoid striking the other vehicle, but could
            not. Less than 15 seconds passed between when I observed the
            black sedan and when the accident occurred.
      7.    It is my opinion that my actions in attempting to initiate the
            traffic stop of the vehicle driving without headlights were both
            reasonable and proper under the circumstances. I considered
            both the risk of harm to others from that motorist as well as the
            risk of harm to other drivers from my driving to catch up with
            him. I believe that a reasonably prudent law enforcement
            officer under the same or similar circumstances could have
            believed that my actions were justified based on my perception
            of the facts at the time and that the need to initiate the traffic
            stop outweighed any minimal risk of harm to others from my
            own driving.
Lieutenant Chen’s affidavit is nearly identical; he also concluded that Sergeant
Kim’s “actions in attempting to initiate the traffic stop of the vehicle driving
without headlights were both reasonable and proper under the circumstances.”

      We have previously held that an opinion that a police officer acted in good
faith does not conclusively establish good faith when the opinion is reached “by

                                         10
assuming the truth of disputed facts . . . and by failing to consider other
uncontroverted facts.” City of Brazoria v. Ellis, No. 14-14-00322-CV, 2015 WL
3424732, at *5 (Tex. App.—Houston [14th Dist.] May 28, 2015, no pet.) (mem.
op.) (quoting Green v. Alford, 274 S.W.3d 5, 20 (Tex. App.—Houston [14th Dist.]
2008, pet. denied)); see also Gomez, 587 S.W.3d at 898 (same). The City’s
evidence of good faith apparently contains each of these flaws.

      As to uncontroverted facts, there is no dispute that Sergeant Kim “focused
on catching up to” the sedan, did not pay attention to the traffic light at the
intersection he was approaching, and did not see the light turn red before he
entered the intersection. It is also undisputed that he did not engage his brakes,
stop, or slow down his patrol car when the traffic light turned yellow and then red,
and he did not ensure that it was safe to proceed into the intersection. Sergeant
Kim’s body camera video showed that the light at the intersection was yellow and
then red for about ten seconds before he drove into the intersection without either
slowing down or engaging his brakes.             Further, Sergeant Kim filled out the
Houston Police Department Crash Questionnaire shortly after the accident, in
which he wrote that he “drove through the intersection . . . then noticed my light
was red and saw [Jones’s] vehicle . . . [and then] hit the brakes.”

      When faced with a red traffic light, a motorist is required to stop and yield
the right of way and may proceed through the intersection only when it is safe to
do so. See Tex. Transp. Code Ann. § 545.151(a). Although police officers are
sometimes allowed to violate traffic laws, they may do so only when it is safe. See
id. § 546.001 (authorizing police officer to proceed through red signal after
slowing as necessary for safe operation).

      Sergeant Kim’s and Lieutenant Chen’s affidavits fail to address these
circumstances. Neither of them opined that a reasonably prudent police officer

                                            11
could have believed that Sergeant Kim’s conduct was justified when considering
the uncontroverted facts that Sergeant Kim (1) focused on the sedan allegedly
driving ahead of him; (2) did not pay attention to or look at the traffic light while
approaching and entering the upcoming intersection; (3) did not engage his brakes
or slow down to safely enter the intersection once he observed the traffic light turn
yellow or red; and (4) drove through the red light.

      Additionally, to the extent Sergeant Kim and Lieutenant Chen meant to
opine in their affidavits that Sergeant Kim’s actions in not paying attention to the
intersection’s traffic light, not engaging his brakes or slowing down after allegedly
seeing the yellow light, and driving through the red light “were both reasonable
and proper under the circumstances” because Sergeant Kim tried to “turn on [his]
lights and siren to initiate the traffic stop” once he “observed that [his] light was
yellow,” such a conclusion assumes the truth of a disputed fact, namely, that
Sergeant Kim actually tried to activate his emergency equipment.           Although
Sergeant Kim testified in his affidavit that he “was about to turn on” his emergency
equipment, the record contains contrary evidence.

      Sergeant Kim’s body camera video does not present any evidence that he
moved his hand and tried to activate his lights and siren (his hands are largely out
of view of the camera during the time in question). Further, Sergeant Kim did not
claim that he tried to activate his emergency equipment before entering the
intersection until his affidavit.      The Houston Police Department Crash
Questionnaire he filled out the night of the accident required him to “describe in
detail how this crash occurred” and to “include actions by all drivers.” Yet,
Sergeant Kim did not state that he tried to turn on his emergency equipment before
running the red light and driving through the intersection.

      His body camera video, which was over one hour long, recorded the

                                         12
accident as well as the entire accident investigation. Sergeant Kim can be seen and
heard talking to numerous police officers and investigators at the scene about how
the accident occurred, but he never mentioned he wanted to activate his emergency
equipment or that he saw the traffic light turn yellow. Instead, he stated several
times that: he was looking at the sedan driving in front of him; the traffic light was
red as he was driving through the intersection; he looked up and saw the light was
red; he hit his brakes; he then hit Jones’s car. He also stated that his emergency
lights were not turned on because he “thought [his] light was green and, when [he]
looked up, it was red.”

      We conclude that the City did not conclusively demonstrate that Sergeant
Kim acted in good faith because no witness testified that the standard for good
faith was satisfied (1) if Sergeant Kim drove through the red light without trying to
activate his emergency equipment after he allegedly observed a yellow light; and
(2) when considering the uncontroverted facts that Sergeant Kim (a) focused on the
sedan allegedly driving ahead of him, (b) did not pay attention to or look at the
traffic light while approaching and entering the intersection, (c) did not engage his
brakes or slow down to safely enter the intersection once he saw the traffic light
turn yellow or red, and (d) drove through the red light. See Gomez, 587 S.W.3d at
897-99 (concluding that defendant did not conclusively establish that police officer
acted in good faith when defendant’s expert’s good-faith opinion assumed the truth
of a disputed fact); Ellis, 2015 WL 3424732, at *5-7 (concluding that defendant
did not conclusively establish that police officer acted in good faith when
defendant’s witnesses assumed the truth of a disputed fact and failed to consider
uncontroverted facts); Green, 274 S.W.3d at 20 (concluding that defendant did not
conclusively establish that firefighter acted in good faith when defendant’s expert’s
good-faith opinion assumed the truth of disputed facts and failed to consider other


                                         13
uncontroverted facts).

      Accordingly, we hold that the trial court did not err in denying the City’s
motion for summary judgment, and we overrule the City’s issue.

                                   CONCLUSION

      We affirm the trial court’s order denying the City’s motion for summary
judgment.




                                       /s/    Meagan Hassan
                                              Justice


Panel consists of Justices Jewell, Spain, and Hassan. (Jewell, J., concurring).




                                         14